706 S.E.2d 469 (2011)
STATE
v.
Tyrone Raynard GLADDEN.
No. 401P10-1.
Supreme Court of North Carolina.
March 10, 2011.
Ann B. Petersen, Chapel Hill, for Gladden, Tyrone Raynard.
Joan M. Cunningham, Assistant Attorney General, for State of N.C.
Tyrone Raynard Gladden, for Gladden, Tyrone Raynard.
Roxann Vaneekhoven, District Attorney, for State.
The following order has been entered on the motion filed on the 2nd of February 2011 by Defendant for Reply to State's Response to Writ of Certiorari:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 10th of March 2011."